UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                              No. 17-2217


In re: GEARY B. KATZ,

                        Debtor,

------------------------------------------

JUDY A. ROBBINS, U. S. Trustee; MICHAEL G. WOLFF,

                        Plaintiffs - Appellees,

                v.

GEARY B. KATZ,

                        Defendant - Appellant.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
J. Frederick Motz, Senior District Judge. (1:17-cv-00528-JFM)


Submitted: March 29, 2018                                       Decided: April 2, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Geary B. Katz, Appellant Pro Se. Hugh Michael Bernstein, OFFICE OF THE UNITED
STATES TRUSTEE, Baltimore, Maryland; John Alfred Postulka, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C.; Jeffrey Mitchell Orenstein, GOREN,
WOLFF & ORENSTEIN, LLC, Rockville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Geary B. Katz appeals the district court’s order affirming the bankruptcy court’s

order denying Katz a discharge of his debts on the basis of 11 U.S.C. § 727(a)(2)(B)

(2012). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. In re Katz, No. 1:17-cv-00528-JFM (D.

Md. filed Sept. 18, 2017 & entered Sept. 19, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3